      Case 1:18-cr-00640-RA Document 317 Filed 10/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - x
                               :
 UNITED STATES OF AMERICA      :             [Proposed]
                               :         ORDER OF RESTITUTION
            - v. -             :
                               :             S2 18 Cr. 640 (RA)
 JOEL PENA,                    :
                               :
                   Defendant.  :
                               :
 - - - - - - - - - - - - - - - x


     Upon the application of the United States of America, by its

attorney, Audrey Strauss, Acting United States Attorney for the

Southern District of New York, Michael D. Neff and Brett M.

Kalikow,   Assistant   United   States    Attorneys,   of   counsel;   the

Presentence Report; the conviction of JOEL PENA, the defendant, on

Count Two of the above Information; and all other proceedings in

this case, it is hereby ORDERED that:

     1. Amount of Restitution.       JOEL PENA, the defendant, shall

pay restitution in the total amount of $3,796.00, to be paid to

the victim of the offense charged in Count Two.        The name, address,

and specific amount owed to the victim is set forth in the Schedule

of Victims attached hereto.     Upon advice of a change of address,

the Clerk of the Court is authorized to send payments to the new

address without further order of this Court.
         Case 1:18-cr-00640-RA Document 317 Filed 10/02/20 Page 2 of 2



     2.    Scope    of   Liability.    The   defendant’s     liability   for

restitution shall continue unabated until the full amount of

restitution ordered herein has been paid.


Dated:      New York, New York
            October 2 , 2020



                                    ________________________________
                                    THE HONORABLE RONNIE ABRAMS
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF NEW YORK
